OPINION
By ROSS, J.
Appeal on questions of law from the court of common pleas, division of domestic relations.
The evidence introduced before the court in this uncontested divorce case clearly and convincingly develops that the defendant had been wilfully absent for a period of more than four years. In spite of this fact, the court refused the plaintiff a divorce. In this, the court committed prejudicial and reversible error.
The case is remanded to the court of common pleas, division of domestic relations, with instructions to that Court to enter a decree of divorce for the plaintiff.
HAMILTON, PJ, and MATTHEWS, J, concur.